NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS
                                                                              FILED
                            FOR THE NINTH CIRCUIT
                                                                               MAY 4 2022
                                                                           MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS
BRUCE ALLEN,                                      No.    20-56022

              Plaintiff-Appellant,                D.C. No.
                                                  2:18-cv-02586-AB-RAO
 v.

SCOTT KERNAN; et al.,                             MEMORANDUM*

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    André Birotte, Jr., District Judge, Presiding

                              Submitted May 4, 2022 **


Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges

      Bruce Allen appeals the district court’s order granting summary judgment in

favor of the defendants in his civil rights action alleging deliberate indifference to

serious medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291 and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review the grant of summary judgment de novo. Toguchi v. Chung, 391 F.3d

1051, 1056 (9th Cir. 2004). We affirm.

      Summary judgment was proper for the defendants. There is no evidence that

the doctors knew of and disregarded an excessive risk to Allen’s health. See

Farmer v. Brennan, 511 U.S. 825, 837 (1994) (setting forth the deliberate

indifference standard). Allen’s bare allegations and unqualified lay medical

opinions do not refute the defendants’ admissible evidence that they consistently

and extensively treated his symptoms and that he was not exhibiting symptoms of

Valley Fever for 19 months before the diagnosis. See Scott v. Harris, 550 U.S.

372, 380 (2007) (an assertion that is “blatantly contradicted by the record, so that

no reasonable jury could believe it” will not create a genuine issue of material fact

at summary judgment). At most, Allen presents a difference of opinion between

himself and the doctors about the testing that should have been done for his

symptoms. Such a difference of opinion does not rise to the level of deliberate

indifference. Estelle v. Gamble, 429 U.S. 97, 107 (1976); Toguchi, 391 F.3d at

1058; Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989).

      AFFIRMED.




                                           2